Citation Nr: 1437929	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  10-04 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California. 

The Veteran testified before a Decision Review Officer (DRO) in June 2011 and before the undersigned Veterans Law Judge in May 2013.  Transcripts of the hearings are of record.  

This case was most recently before the Board in March 2014 when a claim for service connection for phlebitis was withdrawn; claims for service connection for diabetes mellitus and bilateral hearing loss were denied.  The Veteran's service connection claim for a left ankle disorder was remanded for further development.  The RO issued a supplemental statement of the case in June 2014 and the appeal is again before the Board.

The Board notes that the Veteran's claims file was processed using the Veterans Benefits Management System (VBMS) and additional records, are contained in another electronic system, Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The March 2014 BVA remand requested that a VA examination and medial opinion be obtained.  The Board specifically noted that in-service records reflect treatment for pain in the Veteran's left ankle in August 1968 and several times in December 1968.  Reference was also made to January 1969 and February 1970 service treatment records reflecting further treatment for the Veteran's left ankle.  The Veteran's September 1970 separation examination reflected a normal clinical evaluation of his musculoskeletal system. 

A June 2014 VA examination and opinion were obtained.  The June 2014 VA examiner provided a negative etiological opinion regarding the Veteran's left ankle.  He specifically noted that he could not locate any service treatment records that reflected the Veteran had been treated for his ankle.  Moreover, the VA examiner indicated that the Veteran had not been treated for ankle symptomatology after service until 2000.  However, as noted, service treatment records in the Veteran's file clearly reflect that the Veteran was treated in service, on numerous occasions, for his left ankle.  Moreover, private treatment records reflect that the Veteran sought treatment in August and September 1978 for his left ankle.  As such, the evidence directly contradicts the VA examiner's findings that there was no treatment for the Veteran's left ankle in service, or until after 2000 following service.  The opinion is therefore inadequate.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, on remand, the Veteran should be accorded a pertinent VA addendum opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to a different examiner than the June 2014 examiner.  If the examiner determines that an examination is necessary, one should be scheduled. 

After a review of the record, to include all medical records and lay statements contained therein, the examiner should offer an opinion regarding the following:

Based on a full review of the record, is it at least as likely as not (at least a 50 percent probability) that the Veteran's current left ankle disorder had its onset during service, or is in any other way causally related to his active service.  The VA examiner should specifically reference and discuss the significance, if any, of the Veteran's document treatment for left ankle symptomatology in service and records of post-service treatment in 1978.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

